IN THE
                            TENTH COURT OF APPEALS



                                 No. 10-19-00032-CR

                        EX PARTE TARUN BHARDWAJ


                                Original Proceeding



                                       ORDER


      Dr. Tarun Bhardwaj’s application for Writ of Habeas Corpus was filed on January

28, 2019. It was not properly served. See TEX. R. APP. P. 9.5. A copy of the application is

included with this order.

      It is unclear from the application if this proceeding is civil or criminal. That

determination may impact whether we have jurisdiction. The State has filed a motion to

dismiss the application for writ of habeas corpus on the ground that we do not have

jurisdiction of a pretrial writ in a criminal proceeding. While we have docketed this

proceeding as a criminal proceeding, that is not a final determination.

      Accordingly, the Court requests from the State a response which includes a full

discussion of the authority the Court may have regarding Bhardwaj’s complaint
depending on whether his detention is civil or criminal and of the facts necessary to make

that determination. The State’s response should specifically address the State’s ability to

keep Bhardwaj in custody pursuant to a pending criminal indictment when Bhardwaj has

been determined to be incompetent to stand trial and whether, and at what point, that

confinement converts from criminal to a civil confinement, if at all. In addition to the

Court’s jurisdiction, if any, to consider Bhardwaj’s application, the State should address

the procedure this Court should use to address the application or this situation as

presented. The State’s response is due 35 days from the date of this order.

       Additionally, a response is requested from Bhardwaj to the State’s motion to

dismiss. Bhardwaj’s response is due 35 days from the date of this order. Specifically,

Bhardwaj should address the proper characterization of the application, as civil or

criminal, and this Court’s jurisdiction to issue the writ and the procedure to be utilized

to consider it.


                                          PER CURIAM

Before Chief Justice Gray, and
       Justice Davis
Response requested
Order issued and filed February 13, 2019




Ex parte Bhardwaj                                                                    Page 2